DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on November 19, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 23, 2019 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Micro-Device With Strengthened Connecting Layers 
Election/Restrictions
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 15, 2020.
Applicant’s election without traverse of Claims 1-12 in the reply filed on December 15, 2020 is acknowledged.
Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites the limitation "a cavity therebewtween".  For purposes of examination this will be interpreted as “ a cavity therebetween” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 4 recites the limitation “wherein each of said connecting portions of said connecting layer extends in a spacing amount said micro device units in the respective one of the groups.”  It is unclear where the spacing amount is extended in comparison to the micro device units.  For purposes of examination this will be interpreted as “wherein each of said connecting portions of said connecting layer extends a spacing amount along said micro device units in the respective one of the groups.”  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (US 2005/0248264).
Claim 1, Cok discloses (Fig. 5) a micro device, comprising: 	a securing layer (10, substrate, Para [0022]); 	a plurality of micro device units (20a-20c, light sensitive elements, Para [0023]) that are separated from each other (under broadest reasonable interpretation (BRI) 20a is separated from 20b and 20c) and that are spaced apart from said securing layer (20a-20c is spaced apart from 10 by 30); and 	a connecting layer (30, semiconductor, Para [0022]) that interconnects said micro device units in at least one group of two or more (30 interconnects 20a-20c in group of three by connecting to terminals 32 and 34, Para [0023]) and that is connected to said securing layer (30 connected to 10, Para [0022]) so that said micro device units are connected to said securing layer through said connecting layer (20a-20c connected to 10 through 30).	Claim 2, Cok discloses (Fig. 5) the micro device as claimed in claim 1, wherein said connecting layer including a plurality of connecting portions (30 has 3 portions under 36 in 20a-20c), each of which interconnects said micro device units of a respective one of the groups of said micro device units (20a-20c have their own 30).	Claim 6, Cok discloses (Fig. 5) the micro device as claimed in claim 2, wherein each of said connecting portions of said connecting layer has one of a striped-shape and a block-shape (each of the 30 portions are striped-shaped).	Claim(s) 1- 6, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 2016/0336304).	Claim 1, Wu discloses (Fig. 6) a micro device, comprising: 	a securing layer (406/408, pixel circuit/insulating layer, Para [0076]); 	a plurality of micro device units (120r/120b/120g, micro devices, Para [0076]) that are 120r/120b/120g are separated from one another) and that are spaced apart from said securing layer (120r/120b/120g are spaced apart from 406/408); and 	a connecting layer (404, connecting layer, Para [0076]) that interconnects said micro device units in at least one group of two or more (404 interconnects 120r/120b/120g, Para [0076]) and that is connected to said securing layer so that said micro device units are connected to said securing layer through said connecting layer (120r/120b/120g connected to 406/408 through 404).	Claim 2, Wu discloses (Fig. 6) the micro device as claimed in claim 1, wherein said connecting layer including a plurality of connecting portions (404 has a plurality of portions), each of which interconnects said micro device units of a respective one of the groups of said micro device units (Each 120r/120b/120g has their own 404).	Claim 3, Wu discloses (Fig. 6) the micro device as claimed in claim 2, wherein each of said micro device units has a plurality of layers (120r/120b/120g has a plurality of layers, Para [0049]) , each of said connecting portions of said connecting layer being formed integrally with at least one of said layers of each of said micro device units in the respective one of the groups (Shown in Fig. 2F, 120r/120b/120g is transferred to substrate 400 where 404 is put into a molten state to bond with layer 121 not labeled, Para [0064]).	Claim 4, Wu discloses (Fig. 6) the micro device as claimed in claim 3, wherein each of said connecting portions of said connecting layer extends a spacing amount along said micro device units in the respective one of the groups (404 portions extend a spacing amount along the bottom side of 120r/120b/120g). 	The language, term, or phrase "said connecting portions of said connecting layer is formed by thinning at least one of said layers of each of said micro device units in the respective one of the groups" is directed towards the process of making said connecting portions.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how  by thinning at least one of said layers of each of said micro device units in the respective one of the groups “ only requires said connecting portions which does not distinguish the invention from Wu, which teaches the structure as claimed.  	Claim 5, Wu discloses (Fig. 6) the micro device as claimed in claim 3, wherein a length of each of said connecting portions of said connecting layer between two adjacent ones of said micro device units in the respective one of the groups is larger than 1/2 of a minimum distance between said two adjacent ones of said micro device units (length of each portion 404 is larger than ½ the minimum distance between 120r and 120b or 120b and 120g).	Claim 6, Wu discloses (Fig. 6) the micro device as claimed in claim 2, wherein each of said connecting portions of said connecting layer has one of a striped-shape and a block-shape (each of the 404 portions have a striped-shaped portion).
	Claim 10, Wu discloses (Fig. 6) the micro device as claimed in claim 1, wherein said securing layer and said connecting layer has a contact area (area where 404 contacts 406 is considered contact area, hereinafter “area”), said connecting layer having an area parallel to and larger than said contact area (top portion of 404 is parallel to area and larger).Claim 11, Wu discloses (Fig. 6) the micro device as claimed in claim 1, wherein each of said micro device units is surrounded by said securing layer (120r/120b/120g surrounded by 406/408) and cooperates with said securing layer to define a cavity therebetween (cavity exists between 120r/120b/120g and 406/408).	Claim 12, Wu discloses (Fig. 6) the micro device as claimed in claim 11, wherein, in an extension direction of said connecting layer, said cavity has a width larger than a width of a respective one of said micro device unit (in horizontal direction cavity has a larger width than each 120r/10b/120g).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304).	 Claim 9, Wu discloses the micro device as claimed in claim 1.	Wu does not explicitly disclose wherein said connecting layer has a thickness of 10 nm to 500 nm.	However, Wu discloses (Fig. 6) that top electrode 140 may have a thickness less than 60 nm (Para [0077]). 	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of layer thickness (result effective at least insofar as the thickness of the connecting layer will affect the spacing between micro-	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304) in view of Yao (US 2009/0045435).
	Claim 7, Wu discloses wherein each of said micro device Page 2 of 6 WEST\292525105.1Appl. No. 16/579,736units is a light emitting diode (LED).	Wu does not explicitly disclose said connecting layer being made of one of a gallium phosphide based material and a gallium nitride based material.	However, Yao discloses connecting layers in LEDs made of gallium nitride (Para [0023]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the gallium nitride of Yao the connecting layer of Wu as it is a suitable material for the intended use of a connecting layer in an LED device (Yao, Para [0023]).	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2016/0336304) in view of Hsieh (US 2008/0067534).	Claim 8, Wu discloses the micro device as claimed in claim 1, wherein each of said micro device units includes a window layer (121, conductor layer labeled in Fig. 2A, Para [0049]), said connecting layer extends from said window layers of said micro device units (404 extends downward from 121), said connecting layer having a thickness smaller than said window layers of said micro device units (lateral thickness of lower portion of 404 is smaller than lateral thickness of 121).	The language, term, or phrase " said connecting layer being formed integrally with" is directed .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819